DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (WO 2021068182 A1) in view of Liu et al (arXiv 1911.12317v2), and further in view of Schulter et al (U.S PG-PUB NO. 20190096125 A1), in view of Fritz et al (WO 2020239241 A1).
-Regarding claim 17, Tang discloses a method for panoptic segmentation of an image of a scene, comprising (Abstract, “panoptic segmentation”; FIGS. 1-11): obtaining the image of the scene (FIG. 4, step 410; FIG. 5); segmenting a background and an object of the image separately using a semantic segmentation (FIG. 4, step 420), wherein the semantic segmentation comprises grouping the object into a class and training multiple Generative Adversarial Networks (GANs) separately for the background and the object of the image (Page 8, 1st paragraph ([0029]), “generates instances … by leveraging conditional Generative Adversarial Networks (GANs); FIGS. 6-7; FIG. 4), wherein the background is converted into a semantic background of the image, and the object is converted into a semantic object of the image based on the semantic segmentation technique; and merging the segmented background and the segmented object images into an entire image of the scene.
Tang is silent to teach segmenting a background and an object of the image separately using a semantic segmentation, wherein the background is converted into a semantic background of the image, and the object is converted into a semantic object of the image based on the semantic segmentation technique; and merging the segmented background and the segmented object images into an entire image of the scene.
In the same field of endeavor, Liu teaches segmenting a background and an object of the image separately using a semantic segmentation (Liu: Fig. 1; page 4, 2nd paragraph, “divided it into foreground and background segments”), wherein the background is converted into a semantic background of the image (Liu: Caption of Fig.1, “background segment”), and the object is converted into a semantic object of the image based on the semantic segmentation technique (Liu: Caption of Fig.1, “foreground segment”, Fig. 1, segment manipulations; page 5, 2nd paragraph, PanDA); and merging the segmented background and the segmented object images into an entire image of the scene (Fig. 1, synthetic image, combine).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tang with the teaching of Liu by segmenting a background and an object of the image separately using a semantic segmentation in order to gain robust performance in panoptic segmentation.
Tang in view of Liu is silent to teach semantic segmentation comprises training multiple semantic segmentation networks separately for the background and the object of the image. 
However, Schulter is an analogous art pertinent to the problem to be solved in this application and further discloses semantic segmentation comprises training multiple semantic segmentation networks separately for the background and the object of the image (Schulter: FIG. 2, background prediction network 200, object detection and localization network 400; [0033], “network 200 … semantic segmentation”; [0040]; [0043], “network 400 … semantically segment the input image”; FIG. 9).
Schulter further discloses including a generative adversarial network (GAN) (Schulter: [0079]; [0080], “generative adversarial network”) and merging the segmented background and the segmented object images into an entire image of the scene (Schulter: FIGS. 2, 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tang in view of Liu with the teaching Schulter by using discloses semantic segmentation comprises training multiple Generative Adversarial Networks (GANs) separately for the background and the object of the image in order to generate view representation of complex scenes of an image and avoid high complexity and long latency.
Neither the instant application and Tang in view of Liu, and further in view of Tang in view of Liu discloses that semantic segmentation comprises grouping the object into a class. However, a person skilled in the art may be able to understand that this is a basic function of semantic segmentation (see reference “Image segmentation – Wikipedia”).
Fritz is an analogous art pertinent to the problem to be solved in this application and further discloses that semantic segmentation comprises grouping the object into a class (Fritz: Page 1, lines 11-19; Page 6, lines 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tang in view of Liu, and further in view of Schulter with the teaching Fritz by understanding that semantic segmentation comprises grouping the object into a class in order to accurate determine types of objects which are visible or partially visible in an image.
-Regarding claim 18, Tang discloses a system for panoptic segmentation of an image of a scene, the system comprising (Abstract, “panoptic segmentation”; FIGS. 1-11): a non-transitory memory configured to store instructions ([0029]: “non-transitory computer-readable medium”; [0070]); at least one processor configured to execute the instructions to perform the operations of ([0055], “processor 222 … execute … instructions”; [0070]): obtaining the image of the scene (FIG. 4, step 410; FIG. 5); segmenting a background and an object of the image separately using a semantic segmentation (FIG. 4, step 420), wherein the semantic segmentation comprises grouping the object into a class and training multiple Generative Adversarial Networks (GANs) separately for the background and the object of the image (Page 8, 1st paragraph ([0029]), “generates instances … by leveraging conditional Generative Adversarial Networks (GANs); FIGS. 6-7; FIG. 4), wherein the background is converted into a semantic background of the image, and the object is converted into a semantic object of the image based on the semantic segmentation technique; and merging the segmented background and the segmented object images into an entire image of the scene.
Tang is silent to teach segmenting a background and an object of the image separately using a semantic segmentation, wherein the background is converted into a semantic background of the image, and the object is converted into a semantic object of the image based on the semantic segmentation technique; and merging the segmented background and the segmented object images into an entire image of the scene.
In the same field of endeavor, Liu teaches segmenting a background and an object of the image separately using a semantic segmentation (Liu: Fig. 1; page 4, 2nd paragraph, “divided it into foreground and background segments”), wherein the background is converted into a semantic background of the image (Liu: Caption of Fig.1, “background segment”), and the object is converted into a semantic object of the image based on the semantic segmentation technique (Liu: Caption of Fig.1, “foreground segment”, Fig. 1, segment manipulations; page 5, 2nd paragraph, PanDA); and merging the segmented background and the segmented object images into an entire image of the scene (Fig. 1, synthetic image, combine).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tang with the teaching of Liu by segmenting a background and an object of the image separately using a semantic segmentation in order to gain robust performance in panoptic segmentation.
Tang in view of Liu is silent to teach semantic segmentation comprises training multiple semantic segmentation networks separately for the background and the object of the image. 
However, Schulter is an analogous art pertinent to the problem to be solved in this application and further discloses semantic segmentation comprises training multiple semantic segmentation networks separately for the background and the object of the image (Schulter: FIG. 2, background prediction network 200, object detection and localization network 400; [0033], “network 200 … semantic segmentation”; [0040]; [0043], “network 400 … semantically segment the input image”).
Schulter further discloses including a generative adversarial network (GAN) (Schulter: [0079]; [0080], “generative adversarial network”) and merging the segmented background and the segmented object images into an entire image of the scene (Schulter: FIGS. 2, 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tang in view of Liu with the teaching Schulter by using discloses semantic segmentation comprises training multiple Generative Adversarial Networks (GANs) separately for the background and the object of the image in order to generate view representation of complex scenes of an image and avoid high complexity and long latency.
Neither the instant application and Tang in view of Liu, and further in view of Tang in view of Liu discloses that semantic segmentation comprises grouping the object into a class. However, a person skilled in the art may be able to understand that this is a basic function of semantic segmentation (see reference “Image segmentation – Wikipedia”).
Fritz is an analogous art pertinent to the problem to be solved in this application and further discloses that semantic segmentation comprises grouping the object into a class (Fritz: Page 1, lines 11-19; Page 6, lines 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tang in view of Liu, and further in view of Schulter with the teaching Fritz by understanding that semantic segmentation comprises grouping the object into a class in order to accurate determine types of objects which are visible or partially visible in an image.
Allowable Subject Matter
Claims 1-16 are allowed.
	The examiner partially agrees Applicant’s argument on independent claims 1 and 9 regarding prior art Lin et al (Computer Vision – ECCV 2014, pp 740–755). Claims 1-16 are allowed based on consideration of claimed invention as a whole, Lin’s manually category labeling and grouping, and updated prior art search.
Response to Arguments
Applicant's arguments filed 07/21/2022 regarding independent claims 17-18 have been fully considered but they are not persuasive. Applicant argues that Tang, Liu, Schulter and Fritz do not disclose "segmenting a background and an object of the image separately using a semantic segmentation, wherein the semantic segmentation comprises grouping the object into a class and training multiple ... GANs separately for the background and the object of the image" (Remarks: Page 19, 2nd – 3rd paragraphs). Applicant further argues that the Office Action has failed to establish any motivation to modify/combine the cited references, which is required for a prima facie case of obviousness.
The examiner respectfully disagrees.
In response to Applicant’s arguments that Tang, Liu, Schulter and Fritz do not disclose "segmenting a background and an object of the image separately using a semantic segmentation, wherein the semantic segmentation comprises grouping the object into a class and training multiple ... GANs separately for the background and the object of the image", Tang in view Liu, and further in view Schulter discloses "segmenting a background and an object of the image separately using a semantic segmentation, wherein the semantic segmentation comprises segment manipulations; page 5, 2nd paragraph, PanDA); and merging the segmented background and the segmented object images into an entire image of the scene (Fig. 1, synthetic image, combine) (Non-Final Office Action dated 04/25/2022, Page 23, Liu, Fig. 1 
    PNG
    media_image1.png
    499
    542
    media_image1.png
    Greyscale
).
Schulter discloses semantic segmentation comprises training multiple semantic segmentation networks separately for the background and the object of the image (Schulter: FIG. 2, background prediction network 200, object detection and localization network 400; [0033], “network 200 … semantic segmentation”; [0040]; [0043], “network 400 … semantically segment the input image”; FIG. 9). Schulter further discloses including a generative adversarial network (GAN) (Schulter: [0079]; [0080], “generative adversarial network”) and merging the segmented background and the segmented object images into an entire image of the scene (Schulter: FIGS. 2, 9). Regarding to claim limitation “semantic segmentation comprises grouping the object into a class”, there is no special definition for “semantic segmentation” in the specification. In paragraph [0003], it recites “Panoptic segmentation for recognition  involves both semantic segmentation (assigning each pixel a class label (e.g. for stuff classes) …)” (emphasis added). Thus, “semantic segmentation” used in the application has no difference from “semantic segmentation” definition known for a person skilled in the art. As indicated in Non-Final Office Action dated 04/25/2022, Page 24, Both the instant application and Tang in view of Liu, and further in view of Schulter (emphasis added) do not disclose that semantic segmentation comprises grouping the object into a class. However, this is a basic function of semantic segmentation (see reference “Image segmentation – Wikipedia”, Page 2, 
    PNG
    media_image2.png
    152
    1323
    media_image2.png
    Greyscale
). Fritz is an analogous art pertinent to the problem to be solved in this application and further discloses that semantic segmentation comprises grouping the object into a class (Fritz: Page 1, lines 11-19, 
    PNG
    media_image3.png
    420
    899
    media_image3.png
    Greyscale
; Page 6, lines 1-3, 
    PNG
    media_image4.png
    123
    896
    media_image4.png
    Greyscale
). The references are being applied under § 103, and need not each disclose all of the claimed limitations.  As set forth in the rejection all of the claimed limitations are found in one or more of the applied references.
In response to Applicant’s arguments that the Office Action has failed to establish any motivation to modify/combine the cited references, which is required for a prima facie case of obviousness, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tang in view of Liu, and further in view of Schulter teaches segmenting a background and an object of the image separately using a semantic segmentation, wherein the semantic segmentation comprises training multiple Generative Adversarial Networks (GANs) separately for the background and the object of the image, and Fritz teaches that semantic segmentation comprises grouping the object into a class.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664